Citation Nr: 0807656	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  04-41 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine, claimed as a back condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
November 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 decision by the RO.

The veteran testified at a video conference hearing held 
during December 2007 at the RO before the undersigned Board 
member sitting in Washington, D.C.


REMAND

The RO has only been able to obtain the veteran's service 
medical records (SMRs), under the A/K/A name Watkins, 
relating to treatment for her back problem at Pope Air Force 
Base and Walter Reed Hospital.  There has been no attempt to 
obtain the veteran's service personnel records, and another 
attempt should be made to obtain the remaining SMRs from the 
National Personnel Records Center for a search under all the 
names that the veteran has used.  

The veteran was provided a VA compensation and pension 
examination in connection with her claim on January 8, 2004.  
Although the examiner stated that he had reviewed the claims 
file, it appears that he did not have the benefit of 
reviewing the SMRs relating to treatment of her back problem 
from Pope Air Force Base and Walter Reed Hospital, as the 
information in the claims file indicates they were received 
on January 9, 2004.  He also did not render a nexus opinion 
as to his diagnosis of lumbar radiculopathy.  Further review 
of the claims file by a VA examiner is needed in order to 
obtain a medical opinion relating to the etiology of the 
veteran's back disability.

Accordingly, this case is REMANDED for the following actions:

1.  Request NPRC to search under each of 
the names the veteran has used - maiden 
name (Molnar), former married name 
(Watkins), and current married name 
(Britt) - for her service personnel 
records and her remaining service medical 
records.  After a response is received, 
notify the veteran of all records 
(including any private treatment records 
pursuant to releases provided by the 
veteran) that were not obtained with a 
summary of attempts to obtain them.  
Associate any records that are received 
with the claims file.

2.  Send the claims file to a VA 
examiner, preferably the same examiner 
who examined the veteran in January 2004, 
for a thorough review.  The examiner's 
report must specifically note that the 
claims file was reviewed.  As concerns 
the January 2004 VA examiner's diagnosis 
of lumbar radiculopathy, the examiner 
should provide an opinion as to whether 
it is likely related to (i.e., a 50 
percent probability) the veteran's active 
military service.  The examiner should 
provide a detailed rationale for his/her 
opinions.

3.  Thereafter, take adjudicatory action 
on the veteran's claims currently on 
appeal of service connection for 
degenerative disc disease of the lumbar 
spine.  If any benefit sought remains 
denied, issue the veteran and her 
representative a SSOC.
After the appellant has been given an opportunity to respond 
to the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
appellant until she receives further notice, but she may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this appeal.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007). 


________________________________
F. JUDGE FLOWERS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).


